Case 1:18-cv-00502-JAO-KJM Document 13 Filed 03/04/19 Page 1 of 4   PageID #: 394



  KENJI M. PRICE #10523
  United States Attorney
  District of Hawaii

  HARRY YEE #3790
  Assistant U.S. Attorney
  Room 6-100, PJKK Federal Bldg.
  300 Ala Moana Boulevard
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  Facsimile: (808) 541-3752
  Email: Harry.Yee@usdoj.gov

  JOSEPH H. HUNT
  Assistant Attorney General

  WILLIAM C. PEACHEY
  Director

  GLENN M. GIRHARRY
  Assistant Director

  SAMUEL P. GO NYS BAR #4234852
  Senior Litigation Counsel
  United States Department of Justice
  Office of Immigration Litigation, District Court Section
  P.O. Box 868, Ben Franklin Station
  Washington, D.C. 20044
  Telephone: (202) 353-9923
  E-mail: samuel.go@usdoj.gov

  Attorneys for Defendant

                       UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  YA-WEN HSIAO,                       )   Civil No. 1:18-cv-00502-JAO-KJM
                                      )
  Plaintiff,                          )   DEFENDANT’S MOTION TO DISMISS;
                                      )   MEMORANDUM IN SUPPORT;
  v.                                  )   CERTIFICATE OF SERVICE
                                      )
  ALEXANDER ACOSTA,                   )   ORAL ARGUMENT REQUESTED
  Secretary of Labor,                 )
                                      )
  Defendant.                          )
Case 1:18-cv-00502-JAO-KJM Document 13 Filed 03/04/19 Page 2 of 4   PageID #: 395



                       DEFENDANT’S MOTION TO DISMISS

        Pursuant to Rule 12(b)(1) of the Federal Rules of Civil

  Procedure, Defendant Alexander Acosta, Secretary of Labor,

  through undersigned counsel, Court hereby moves this court for

  an order of dismissal in favor of Defendant.

        Under Fed. R. Civ. P. 12(b)(1), this court lacks subject

  matter jurisdiction over Plaintiff’s claims, as Plaintiff’s

  Complaint fails to satisfy the requirements for standing in her

  challenge of DOL’s denial of the Employer’s Application.

  Plaintiff lacks constitutional standing to challenge the denial

  of the Employer’s Application because the application was filed

  by, and belongs to, the Employer.          Plaintiff is not the

  applicant, but merely the named beneficiary on the Application.

  Plaintiff also lacks constitutional standing because she has not

  sufficiently pled an injury-in-fact that is fairly traceable to

  Defendant’s challenged conduct that could be redressable by a

  favorable decision. Plaintiff also lacks prudential standing, as

  she does not fall in the “zone of interest” contemplated by the

  statute being invoked. Finally, Plaintiff’s claim that DOL has

  violated its FOIA regulations is moot. For these reasons, the

  Court should find that Plaintiff lacks standing to bring her

  complaint and dismiss the case in its entirety.




                                     - 2 -
Case 1:18-cv-00502-JAO-KJM Document 13 Filed 03/04/19 Page 3 of 4   PageID #: 396



        This motion is based upon the pleadings herein, the record

  to date, the memorandum in support, and attachments hereto and

  made a part hereof.

  Dated: March 4, 2019                 Respectfully submitted,

                                       KENJI M. PRICE
                                       United States Attorney
                                       District of Hawaii

                                       By:/s/ Harry Yee
                                       HARRY YEE
                                       Assistant U.S. Attorney

                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       WILLIAM C. PEACHEY
                                       Director

                                       GLENN M. GIRDHARRY
                                       Assistant Director

                                       By:/s/ Samuel P. Go
                                       SAMUEL P. GO
                                       NYS Bar No. 4234852
                                       Senior Litigation Counsel
                                       United States Department of
                                       Justice
                                       Civil Division
                                       Office of Immigration Litigation
                                       District Court Section
                                       P.O. Box 868, Ben Franklin
                                       Station
                                       Washington, D.C. 20044
                                       Telephone: (202) 353-9923
                                       E-mail: Samuel.go@usdoj.gov

                                       Attorneys for Defendant




                                     - 3 -
Case 1:18-cv-00502-JAO-KJM Document 13 Filed 03/04/19 Page 4 of 4   PageID #: 397



                           CERTIFICATE OF SERVICE

        I hereby certify that, on March 4, 2019 by the method of

  service noted below, a true and correct copy of the foregoing

  was served on the following at their last known address:

        Served by First-Class Mail:

        Ya-Wen Hsiao                            March 4, 2019
        1141 Hoolai St., Apt. 201
        Honolulu, HI 96814



                                   /s/ Samuel P. Go
                                   Samuel P. Go
                                   Senior Litigation Counsel
                                   District Court Section
                                   Office of Immigration Litigation
                                   Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tel: (202) 353-9923
                                   Fax: (202) 305-7000




                                     - 4 -
